HOWE, Justice,
concurring:
I concur. I write to point out that the requirement in section 10-2-502 that the petition for disconnection be signed by a majority of the registered voters conflicts with preceding section 10-2-501, which requires that the petition be signed by a majority of the real property owners. Obviously, an error was made in the enactment of this legislation in 1977. See 1977 Utah Laws ch. 48, §§ 1-2. I agree with plaintiff that the mistake is in section 10-2-502 because I do not believe that it was the intent of the legislature to deny the benefit of disconnection to a large class of property owners who do not reside on their property and therefore cannot be registered voters in the area sought to be disconnected.
Had the legislature not amended section 10-2-502 in 1993 to correct its error, I would hold that the requirement that the petition be signed by a majority of the registered voters could be dispensed with where there are no registered voters, as is true here. However, because the legislature has amended the law and South Jordan can re-petition under the amended law, there is no reason for the court to extend that far in this appeal.